Detailed Office Action
	The communication dated 5/10/2021 has been entered and fully considered.
	Claims 1-17 are currently pending with claim 17 withdrawn from consideration
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 2/11/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 depends from claim 1 which claims a method of reducing furfural content of fibers.  It is not clear how adding furfural reduced fibers to an absorbent product reduces the furfural content of said fibers.    That is the preamble to the claim does not match what is being done in the claim.  Instead the applicant should change the preamble to match the claim:  “A method of producing an absorbent article comprising producing the treated polyacrylic acid crosslinked fibers by the method claim 1 and incorporating the treated polyacrylic crosslinked fibers into the absorbent article from the group consisting of ….”
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-9, 11, and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,205,405. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘405 patent makes the same exact low furfural fibers with the same peroxide treatment and same peroxide pH.
Instant claims 1-6, 11, 13-15 see patent claims 13-16.
Claim 16 see claim 20.
Instant claims 7-9 see patent claim 17-19.
Claims 10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 9,205,405 in view of Modern Fiberline in Latin America or Applicant Admitted prior art, hereinafter AAPA, as evidenced by U.S. 5,447,977 YOUNG.
As for claims 10 and 12, ‘405 claims all the features of the independent claims as per supra.  The ‘405 claims fail to claim baling and wrapping.
Modem Fiberlines in Latin America discloses that dried pulp is exported [i.e. shipped; pg. 20] and shows the product in wrapped pulp bales [pg. 21]. The AAPA states that it is typical for mills to both bale and wrap crosslinked fibers prior to shipment [PGPUB par. 0047]. At the time of the invention it would be obvious to the person of ordinary skill in the art to combine the pulp  ‘405 with the bailing and wrapping of the produced pulp as taught by Modern Fiberlines in Latin America or the AAPA. The person of ordinary skill would do so such that the fibers could be 
In addition to the above, ‘405 patent does not claim the aging to 14 days occurs while wrapped and bailed. However, as the product is being shipped to manufactures it is the Examiners position that shipping and then final use of the baled product could take 14 days or longer. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7, 8, and 13, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 7,513,973 STOYANOV as evidenced by U.S. 5,447,977 YOUNG.
As for claims 7, 8, and 13, STOYANOV discloses adding 3.4 kg peroxide per air dried tons polyacrylic cross-linked pulp [col. 5 lines 50-55].  The peroxide is added without the addition of alkali, sodium hydroxide [Table 1].  STOYANOV discloses that the process treats crosslinked pulp made as per 5,447,977 YOUNG.  This is the same pulp that the applicant states may be treated by the instant process [see e.g. instant spec (5/6/2014) paragraph 0036].    The fibers are aged for 1 and 14 days before being measured for brightness [Table 2; an aging of 14 days includes an aging of 12 days].
The Examiner interprets the “reducing furfural content of the crosslinked fibers by at least 55% at 12 days after hydrogen peroxide application …” and “wherein aging of the treated 
In the alternate, STOYANOV treats substantially the same polyacrylic crosslinked pulp in substantially the same way as claimed it would be expected that STOYANOV would show the same decrease in furfural as claimed absent evidence to the contrary.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. 
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “Products of identical chemical composition can not have mutually exclusive properties.” 
STOYANOV does not need to recognize that the peroxide treatment excluding hydroxide reduces furfural. The prior art need only actually reduce the furfural present [see e.g. MPEP 2112 (I) and (II)]. In this case STOYANOV treats the same exact polyacrylic crosslinked pulp with the same treatment (peroxide without hydroxide).
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.
Sobering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 iJSPQ2d 3664, 3668 (Fed. Cir. 2003)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 7,513,973 STOYANOV in view of What is the pH of H2O2 solutions by US peroxide, hereinafter U.S. peroxide, as evidenced by U.S. 5,447,977 YOUNG, hereinafter YOUNG
As for claims 1, 2, 5-9, 11, 13, and 14, STOYANOV discloses adding 3.4 kg peroxide per air dried tons polyacrylic cross-linked pulp [col. 5 lines 50-55].  

The peroxide is added without the addition of hydroxide [Table 1] and other alkaline agents.  STOYANOV discloses that the crosslinked pulped is then exposed to the bleaching agent.   No pH adjusting chemicals are added between the crosslinking operation and peroxide bleaching.  
STOYANOV does not explicitly disclose the concentration or details on the supply of peroxide used.  However, in the background section of STOYANOV it is mentioned that in U.S. ‘740 alkali is used to move the oxidizing solution of ‘740 from a pH of about 4.5 to a pH of 5.5-6.5 [col. 2 lines 30-37].  This suggests that the pH of the peroxide solution of STOYANOV without alkali additive is about 4.5.
Alternatively, US peroxide teaches that plain water and peroxide solutions will have a pH range of 4.5-7.0 [2] which overlaps with the claimed range.  US peroxide discloses that peroxide is likely a pH of 4-5 for commercial dilute H2O2 solutions [last paragraph] which encompasses the instant claimed range of about 4.5 to 5.  
At the time of the invention it would be obvious to the person of ordinary skill in the art to supply known commercial peroxide solution for use in the peroxide treatment of STOYANOV.  The person of ordinary skill in the art would be motivated to use the commercial product as it has stabilizers and is therefore less likely to decompose during storage [5 and 6].
The Examiner interprets the “wherein the amount of furfural in the treated crosslinked fibers reduces from a first value determined at least one day after the treatment of the crosslinked fibers to a second, subsequent value determined up to 21 days after treatment”, “wherein the 
In the alternate, STOYANOV treats substantially the same polyacrylic crosslinked pulp in substantially the same way (with the pH of the peroxide) as claimed it would be expected that STOYANOV would show the same decrease in furfural as claimed absent evidence to the contrary. 
As for claim 3, STOYANOV discloses the specific points of 1.5 and 3.4 kg/ADMT [Table 1] which encompass the claimed point.
As for claims 4 and 15, STOYANOV discloses hydrogen peroxide in the air stream [claim 3].
As for claim 16, STOYONOV discloses using the fibers produced for absorbent articles including diapers [col. 2 lines 55-61].
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over 7,513,973 STOYANOV in view of What is the pH of H202 solutions by US peroxide, hereinafter U.S. peroxide, as applied to claims 1, 7, and 8 above, and further in view of Modern Fiberline in Latin America or Applicant Admitted Prior Art, hereinafter AAPA, as evidenced by U.S. 5,447,977 YOUNG.
supra. STOYANOV discloses that the fiber are baled for shipment [col. 5 lines 30-33]. STOYANOV fails to disclose wrapping of the bales.
Modem Fiberlines in Latin America discloses that dried pulp is exported [i.e. shipped; pg. 20] and shows the product in wrapped pulp bales [pg. 21]. The AAPA states that it is typical for mills to both bale and wrap crosslinked fibers prior to shipment [PGPUB par. 0047]. At the time of the invention it would be obvious to the person of ordinary skill in the art to combine the pulp bales of STOYANOV with the wrap of the produced bales as taught by Modern Fiberlines in Latin America or the AAPA. The person of ordinary skill would do so such that the fibers could be shipped to the producer of the absorbent product. Each of the combined elements perform the same functions as they do separately. The person of ordinary skill in the art would expect the advantages of wrapped pulp bales being properly labeled and not getting dirty when shipped.
In addition to the above, STOYANOV does not disclose the aging to 14 days occurs while wrapped and bailed. However, as the product is being shipped to manufactures it is the Examiners position that shipping and then final use of the baled product could take 14 days or longer (for example shipping by ship between Asia and North America). In the alternative it would be obvious to wait at least 14 days prior to use of the product as the product is brighter after 14 days of aging [Table 2 STOYANOV].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124.  The examiner can normally be reached on Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748